Title: From George Washington to John Hancock, 17 May 1776
From: Washington, George
To: Hancock, John



Sir
New York May 17 1776

I this moment received by Express from Genl Schuyler an account of the melancholy prospect and reverse of our affairs in Canada: and presuming that the Letters which accompany this, will give Congress full information upon that Subject, I shall only add, that Genl Schuyler in pursuance of Orders from the Honble Commission[e]rs has directed Brigr Genl Sullivan to Halt his Brigade, as a further reinforcement on account of the Scarcity of provisions wou’d not releive, but contribute greatly to distress our Troops already in Canada. Before he received these Orders, all the Brigade except Dayton & Wain’s

Regiments, had left Albany, but I suppose he will be able to stop their march.
By my Letter of the 15th, Congress will perceive the Quantity of pork already gone from hence, and the Commissary has assured me, that he will forward a further supply as soon as It can be possibly collected—I had also directed Five Tons of Lead to be sent Genel Schuyler for the Canada expedition before I received this unfortunate account, which was as much as could be spared for the present, our Stock being inconsiderable in proportion to the demand we may reasonably expect for It, and shall do every thing in my power to releive our Affairs from their present distressed & melancholy situation in that Quarter which occur to me and appear necessary.
I am also to acknowledge the receipt of your favors of the 10 & 13 Instant with their several Inclosures—the money accompanying the Latter came to the paymaster’s Hands safe. I have the Honor to be with Sentiments of the greatest regard Sir Yr Most Obedt Servt

Go: Washington

